U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from N/A through N/A Commission File No. 333-137170 Bonanza Goldfields Corp. (Name of registrant as specified in its charter) Nevada 26-2723015 State of Incorporation IRS Employer Identification No. 736 East Braeburn Drive, Phoenix, AZ85022 (Address of principal executive offices) (602) 488-4958 (Issuer’s telephone number) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.0001 par value per share (Title of Class) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days:Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer large accelerated filer” and “Smaller reporting company”in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non–Accelerated filer¨Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act).YesNoþ Transitional Small Business Disclosure Format (check one): Yes  No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding May 11, 2010 Common stock, $0.0001 par value BONANZA GOLDFIELDS CORP. INDEX TO FORM 10-Q FILING FOR THE THREE AND NINE MONTHS ENDED MARCH 31, 2, 2009 TABLE OF CONTENTS PART I FINANCIAL INFORMATIONPAGE Page PART I - FINANCIAL INFORMATION Item1. Financial Statements (unaudited) 1 Balance Sheets 1 Statements of Income 2 Statement of Cash Flows 3 Notes to Financial Statements 4 Item2. Management Discussion & Analysis of Financial Condition and Results of Operations 18 Item3 Quantitative and Qualitative Disclosures About Market Risk 26 Item4. Controls and Procedures 26 PART II - OTHER INFORMATION Item1. Legal Proceedings 27 Item1A Risk Factors 27 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item3. Defaults Upon Senior Securities 34 Item4. Removed and Reserved 34 Item5 Other information 34 Item6. Exhibits 34 CERTIFICATIONS Exhibit 31 – Management certification Exhibit 32 – Sarbanes-Oxley Act PART I – FINANCIAL INFORMATION ITEM 1. INTERIM CONSOLIDATED FINANCIAL STATEMENTS AND NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS General The accompanying reviewed interim consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q.Therefore, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles.Except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements included in the Company's annual report on Form 10-K for the year ended December 31, 2009.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.Operating results for the three months ended March 31, 2010 are not necessarily indicative of the results that can be expected for the year ending June 30, 2010. BONANZA GOLDFIELDS CORPORATION (An Exploration Stage Company) CONDENSED BALANCE SHEETS March 31, 2010 June 18, 2009 (unaudited) CURRENT ASSETS Cash $ $ Total current assets PROPERTY AND EQUIPMENT, net - - Mining claim TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY: CURRENT LIABILITIES: Accounts payable $ $ Accrued interest Note payable Convertible debentures - Total current liabilities Note payable TOTAL LIABILITIES STOCKHOLDERS' DEFICIT: Common stock, $.0001 par value, 100,000,000 shares authorized; 69,742,338 and 72,100,000 issued and outstanding as of March 31, 2010 and June 18, 2009 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed financial statements. 1 BONANZA GOLDFIELDS CORPORATION (An Exploration Stage Company) CONDENSED STATEMENT OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended For the Period from March 6, (inception) through March 31, March 31, March 19, March 31, March 19, Revenue $
